                              UNITED STATES DISTRICT COURT

                                 DISTRICT OF CONNECTICUT

GILBERTO MENDEZ,                                 :
     Plaintiff,                                  :
                                                 :
       v.                                        :   Case No. 3:18cv1460(MPS)
                                                 :
OFFICER LIS, ET AL.,                             :
     Defendants.                                 :

                                     RULING AND ORDER

       The plaintiff, Gilberto Mendez, is currently living in New Britain, Connecticut. He

initiated this action by filing a complaint naming Correctional Officers Lis and Garibaldi,

Captains C. Scarmozzino and Costanzo, Captain King, and Security Risk Group Coordinator

John Aldi as defendants. See Compl., ECF No. 1. At the time the plaintiff filed the complaint,

he was confined at Northern Correctional Institution. See id. at 2.

       The plaintiff alleged that on August 21, 2015, at Manson Youth Institution, Officer Lis

issued him a disciplinary report for security risk group affiliation and that Captain King, who

presided over the disciplinary hearing held on August 31, 2015, found him guilty of the

disciplinary charge. See id. at 4-5. The plaintiff claimed that there was insufficient evidence to

support the guilty finding. See id. at 5.

       On November 9, 2018, the court dismissed the Eighth and the Fourteenth Amendment

conditions of confinement and due process claims without prejudice See Initial Review Order

(“IRO”), ECF No. 10. The court informed the plaintiff that he could move to reopen the case

and file an amended complaint if he was able to allege facts describing how one or more of the

defendants violated his Fourteenth Amendment rights to procedural due process in connection

with the disciplinary hearing held on August 31, 2015, and/or could allege facts indicating that a
defendant was involved in or aware of a condition or conditions of confinement that deprived

him of a serious human need. See IRO at 10. On November 15, 2018, the Clerk entered

judgment in favor of the defendants. See ECF No. 11.

       In response to the dismissal of the complaint, the plaintiff has filed an amended

complaint naming Lieutenant King, Director of Security Christine Whidden, Warden Erfe, and

Counselor Supervisor John Aldi as defendants. See Am. Compl., ECF No. 12. The plaintiff did

not, however, file a motion to reopen the judgment entered on November 15, 2018. Despite the

fact that the plaintiff has not filed a motion to reopen, the court will liberally construe the

amended complaint as including such a motion and will grant it. For the reasons set forth below,

the case is reopened and the amended complaint will be dismissed in part.

I.     Standard of Review

        Pursuant to 28 U.S.C. § 1915A(b), the court must review prisoner civil complaints

against governmental actors and “dismiss ... any portion of [a] complaint [that] is frivolous,

malicious, or fails to state a claim upon which relief may be granted,” or that “seeks monetary

relief from a defendant who is immune from such relief.” Id. Rule 8 of the Federal Rules of

Civil Procedure requires that a complaint contain “a short and plain statement of the claim

showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2).

       Although detailed allegations are not required, “a complaint must contain sufficient

factual matter, accepted as true, to state a claim to relief that is plausible on its face. A claim has

facial plausibility when a plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (internal quotation marks and citations omitted). A complaint that


                                                   2
includes only “‘labels and conclusions,’ ‘a formulaic recitation of the elements of a cause of

action’ or ‘naked assertion[s]’ devoid of ‘further factual enhancement,’” does not meet the facial

plausibility standard. Id. (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 557 (2007)).

Although courts have an obligation to liberally interpret a complaint filed by a pro se litigant, the

complaint still must include sufficient factual allegations to meet the standard of facial

plausibility. See Fowlkes v. Ironworkers Local 40, 790 F.3d 378, 387 (2d Cir. 2015) (“Because

Fowlkes appeared pro se before the District Court, he is entitled to special solicitude, and we will

read his pleadings to raise the strongest arguments that they suggest. . . . At the same time, a pro

se complaint must allege enough facts to state a claim to relief that is plausible on its face.”)

(internal quotation mark and citations omitted).

II.    Facts

       The plaintiff alleges that he was a convicted prisoner as of August 21, 2015. See Am.

Compl., ECF No. 12, at 4 ¶ 2. As indicated by the court in its ruling addressed to the complaint,

however, State of Connecticut Judicial Branch records reflect that a judge did not sentence the

plaintiff until October 28, 2015.1 See IRO at 4 n.1. Thus, the court considers the plaintiff to

have been a pretrial detainee as of August 21, 2015.

       On that date at the Manson Youth Institution, Officer Lis conducted a search of the

plaintiff’s cell and discovered a photograph depicting the plaintiff. See Am. Compl. at 4 ¶ 2; Ex.



1
  The State of Connecticut’s Judicial Branch website reflects that on October 28, 2015, pursuant
to the plaintiff’s plea of guilty to one count of stealing a firearm in violation of Connecticut
General Statutes § 53a-212, a judge sentenced the plaintiff to forty-two months of imprisonment
followed by three years of special parole. This information may be found at:
http://www.jud.ct.gov/jud2.htm under Superior Court Case Look-up; Criminal/Motor Vehicle;
Convictions - by Docket Number using H14H-CR15-0680898-S (Last visited on March 27,
2019).
                                                    3
1, ECF No. 12-1, at 1. The plaintiff alleges that the photograph depicts him displaying a “4-20

[hand] sign to represent the day the picture was taken, and the hand sign represent[s] the

National Weed Smokers day of 4-20.” See id. at 5 ¶¶ 9-10. Officer Lis issued the plaintiff a

disciplinary report for security risk group affiliation because he identified the plaintiff’s hand

sign in the photograph as a sign used by the Latin Kings gang. See id. ¶¶ 6-8, Ex. 1 at 1. Later

that day, Captain Scarmozzino and Officer Lis removed the plaintiff from general population and

placed him in segregation pending the outcome of the disciplinary report. See id. at 4 ¶ 4.

       On August 24, 2015, the plaintiff met with Disciplinary Investigator Garibaldi about the

disciplinary report. See id. at 6 ¶ 11. The plaintiff denied being a member of the Latin Kings

and stated that the hand sign that he displayed in the photograph was not a hand sign of the Latin

Kings, but was a hand sign representing “4-20 the day the photo was taken and the National

Weed Smokers Day.” See id. at 6 ¶ 12. At this meeting, the plaintiff made the decision not to

utilize advocate services or present any witnesses at the upcoming hearing. See id. ¶ 13.

       On August 31, 2015, the plaintiff attended a disciplinary hearing presided over by

Lieutenant King. See id. ¶¶ 14-15. During the hearing, Investigator Garibaldi read his report

into the record. See id. ¶ 16. The plaintiff attempted to explain that the hand sign that he

displayed in the photograph was not a hand sign of the Latin Kings gang, but Lieutenant King

informed the plaintiff that she “did not want to hear any of that garbage.” See id. at 7 ¶ 18. At

one point, Lieutenant King asked the plaintiff to describe his race/nationality. See id. ¶ 19. The

plaintiff stated that he was Puerto Rican and resided in Hartford, Connecticut. See id. ¶ 20.

Lieutenant King commented that the plaintiff must be a member of the Latin Kings because he

was a Puerto Rican from Hartford. See id. Based on her review of the evidence, including the


                                                  4
incident report, the photograph, and other documentation, Lieutenant King concluded that the

plaintiff was guilty of the charge of security risk group affiliation. See id. ¶ 21. When the

plaintiff asked to see the other documentation that supported Lieutenant King’s finding, she

indicated that she was not required to make that evidence available to him. See id. at 8 ¶¶ 22-23.

       After the hearing, the plaintiff received a notice explaining that, as a result of the August

31, 2015 disciplinary hearing, he was found to be a verified member of the Latin Kings and

would be placed in the Security Risk Group Administrative Segregation Program (“SRG

Program”). Id. at 8-9 ¶ 26. The plaintiff did not receive a separate classification hearing to

determine whether his security risk group affiliation warranted placement in the SRG Program.

Id. at ¶ 28. And at no time before or during the hearing did Lieutenant King inform the plaintiff

that the hearing would determine his placement in the SRG Program in addition to adjudicating

the disciplinary issue. See id. at 8-9 ¶¶ 25, 27. The plaintiff therefore did not receive advance

notice that the August 31, 2015 hearing would serve as both a disciplinary hearing and a

classification hearing.

       On September 21, 2015, Warden Erfe, Director Whidden, and Counselor Supervisor Aldi

transferred the plaintiff from Manson Youth Institution to Corrigan Correctional Institution for

placement in the SRG Program. See id. at 9 ¶¶ 29-31. The plaintiff claims that during his

placement in the SRG Program at Corrigan, he was confined in his cell for twenty-three hours a

day, he was deprived of all out-of-cell recreation time, he could not participate in educational,

vocational or job training programs or mental health or counseling sessions, and he was not

eligible for a parole hearing or to earn Risk Reduction Earned Credits. See id. at 10 ¶¶ 33-34.

He states that he remained designated as a security risk group member until May 31, 2016. See


                                                 5
id. ¶ 35. During his confinement in the SRG Program, Warden Erfe, Director Whidden, and

Counselor Supervisor Aldi neglected to conduct periodic reviews to determine whether his

continued confinement in the Program was necessary. See id. at 11-12 ¶¶ 38-39.

III.   Discussion

       The plaintiff contends that the defendants violated his Fourteenth Amendment procedural

due process rights in three ways: (1) Lieutenant King’s finding that he was guilty of the charge

of being affiliated with a security risk group was not supported by sufficient evidence, (2)

Warden Erfe, Director Whidden, and Counselor Supervisor Aldi placed him in the SRG Program

at Corrigan without a hearing, and (3) Warden Erfe, Director Whidden, and Counselor

Supervisor Aldi failed to conduct periodic reviews of his continued placement in the SRG

Program.2 The plaintiff seeks compensatory and punitive damages and injunctive relief in the

form of an order directing the defendants to expunge the August 21, 2015 disciplinary report

from his Department of Correction record.

       A.      Official Capacity Claims - Money Damages

       The plaintiff seeks compensatory and punitive damages from the defendants. The

Eleventh Amendment divests the district court of subject matter jurisdiction over claims for

money damages against state officials acting in their official capacities unless the state has

waived Eleventh Amendment immunity or Congress has abrogated it. See Kentucky v. Graham,



2
  The court notes that although the plaintiff describes the conditions that allegedly existed during
his confinement in the SRG Program at Corrigan as being more restrictive than conditions in
general population, he does not include a conditions of confinement claim in the amended
complaint. Even if the court were to construe the amended complaint as asserting such a claim,
the plaintiff has not alleged that any defendant was aware of or involved in the conditions that
allegedly existed at Corrigan. The court explicitly informed the plaintiff in its prior IRO that he
must allege facts to show how each defendant was involved in the allegedly wrongful conduct.
                                                  6
473 U.S. 159, 169 (1985). Section 1983 does not abrogate state sovereign immunity, see Quern

v. Jordan, 440 U.S. 332, 343 (1979), and the plaintiff does not allege that the defendants have

waived their Eleventh Amendment immunity. Accordingly, the claims for damages against the

defendants in their official capacities are dismissed. See 28 U.S.C. § 1915A(b)(2).

       B.      Procedural Due Process – Disciplinary Report

       The plaintiff challenges the finding that he was guilty of the Class A disciplinary offense

of security risk group affiliation. The plaintiff seeks monetary damages and injunctive relief in

connection with this claim.

       The Fourteenth Amendment to the United States Constitution provides that a State shall

not “deprive any person of life, liberty, or property, without due process of law.” U.S. Const.

amend. XIV, § 1. The standard analysis for a claim of a violation of procedural due process

“proceeds in two steps: We first ask whether there exists a liberty or property interest of which a

person has been deprived, and if so we ask whether the procedures followed by the State were

constitutionally sufficient.” Swarthout v. Cooke, 562 U.S. 216, 219 (2011) (per curiam).3



See IRO at 10.
3
  In Sandin v. Connor, 515 U.S. 472 (1995), the Supreme Court reexamined “the circumstances
under which state prison regulations afford inmates a liberty interest protected by the Due
Process Clause.” Id. at 474. The Court explained that in the prison setting, liberty interests
protected by Due Process “will be generally limited to freedom from restraint which, while not
exceeding the sentence in such an unexpected manner as to give rise to protection by the Due
Process Clause of its own force, . . . nonetheless imposes atypical and significant hardship on the
inmate in relation to the ordinary incidents of prison life.” Id. at 484. The Court held that
Conner’s confinement in segregation for thirty days “did not present the type of atypical,
significant deprivation in which a State might conceivably create a liberty interest.” Id. at 486.
Thus, an inmate has a protected liberty interest only if the disciplinary sanctions caused him to
suffer an “atypical and significant hardship” in comparison to “the ordinary incidents of prison
life.” Id.
         The Second Circuit has held, however, that "Sandin does not apply to pretrial detainees."
Benjamin v. Fraser, 264 F.3d 175, 188-89 (2d Cir. 2001). Accordingly, a pretrial detainee need
                                                  7
       A pretrial detainee has a liberty interest under the Due Process Clause of the Fourteenth

Amendment in avoiding conditions of pretrial confinement that amount to punishment. See Bell

v. Wolfish, 441 U.S. 520, 535-37 (1979). “Not every disability imposed during pretrial

detention,” however, “amounts to ‘punishment’ in the constitutional sense.” Id. at 537. Rather,

a court must determine “whether the [restriction] is imposed for the purpose of punishment or

whether it is but an incident of some other legitimate governmental purpose.” Id. at 538. Thus, a

condition, restriction or sanction imposed on a pretrial detainee by a prison official for a

legitimate governmental purpose does not constitute punishment. See Block v. Rutherford, 468

U.S. 576, 584 (1984) (“Absent proof of intent to punish ... this determination ‘generally will turn

on whether an alternative purpose to which [the restriction] may rationally be connected is

assignable for it, and whether it appears excessive in relation to the alternative purpose assigned

[to it].’”) quoting Bell, 441 U.S. at 538); Benjamin, 264 F.3d at 188 (a pretrial detainee’s “liberty

interest in freedom from restraint is highly qualified and must be balanced against the state’s

reasons for restraining that liberty[; thus,] restrictions on pretrial detainees ... may not amount to

punishment....”) (citations and internal quotation marks omitted).

       When a restraint or condition is imposed for disciplinary or punitive reasons, a pretrial

detainee is entitled to the protections set forth in Wolff v. McDonnell, 418 U.S. 539 (1974).

See Benjamin, 264 F.3d at 189-190. “The Wolff Court, while holding that full adversary

proceedings are not required for disciplinary deprivations of liberty in the prison setting, required

written notice, adequate time to prepare a defense, a written statement of the reasons for action




not show that an imposed restraint imposes atypical and significant hardships to state a
deprivation of a liberty interest protected by procedural due process.
                                                  8
taken, and a limited ability to present witnesses and evidence.” Id. at 189 (citing Wolff, 418 U.S.

at 561-570).

          The plaintiff asserts that Lieutenant King found him guilty of the disciplinary charge of

security risk group affiliation after the August 31, 2015 hearing. The plaintiff contends that

Lieutenant King would not listen to his explanation of the meaning of the handshake depicted in

the photograph and that there was insufficient evidence to support the guilty finding. The

plaintiff does not indicate, however, that Lieutenant King imposed any sanctions pursuant to the

guilty finding—as required for the Wolff protections to attach. The court notes that in its prior

order, it cautioned the plaintiff that if he sought to raise a challenge to the disciplinary hearing

held on August 31, 2015 in an amended complaint, he must include the sanctions, if any, that the

disciplinary hearing officer imposed against him. See IRO at 10. Although the plaintiff

discusses his placement in the SRG Program and the resulting deprivations he was subjected to,

that placement was not a sanction imposed as a result of the guilty disciplinary finding, but was

the result of an administrative decision classifying the plaintiff a security risk group member.4 In

short, the SRG Program and resulting deprivations were the result of the classification decision

as opposed to the disciplinary finding, and the plaintiff does not allege any facts setting out a

sanction resulting from the disciplinary finding.

          The court therefore concludes that the plaintiff does not state a claim that Lieutenant

King punished him in connection with her August 31, 2015 finding that he was guilty of a

disciplinary offense. Absent the deprivation of a liberty interest, the plaintiff was not entitled to

procedural due process protections in connection with the issuance of the disciplinary report.



4
    The plaintiff’s claims stemming from this designation are discussed in Section III.C.
                                                  9
Accordingly, the court dismisses this Fourteenth Amendment procedural due process claim

against Lieutenant King. See 28 U.S.C. § 1915A(b)(1).

       C.      Procedural Due Process – Placement in Security Risk Group Program

       The plaintiff alleges that he did not receive a separate hearing to determine whether he

should be placed in the SRG Program. He states that neither Lieutenant King, nor the other

defendants informed him that the disciplinary hearing was also a classification hearing for

purposes of determining whether to place him in the SRG Program. He contends that the

conditions under which he was confined at Corrigan were much more restrictive than the

conditions in general population and that he remained confined pursuant to the SRG Program for

nine months.

       As indicated above, if a condition or restraint is imposed for disciplinary or punitive

reasons, the pretrial detainee is entitled to the protections set forth in Wolff v. McDonnell, 418

U.S. 539 (1974). When the purpose of the restraint is administrative, however, the less-stringent

procedures set forth in Hewitt v. Helms, 459 U.S. 460 (1983) apply. See Benjamin, 264 F.3d at

189-190. Pursuant to Hewitt, an inmate “must merely receive some notice of the charges against

him and an opportunity to present his views.” 459 U.S. at 476.

       Here, the plaintiff suggests that his placement in the SRG Program was for punitive

reasons or constituted punishment. The Second Circuit has explained that administrative

decisions may involve punishment. Benjamin v. Fraser, 264 F.3d 175, 183 (2d Cir. 2001)

(affirming a district court decision concluding that certain restraints “involve punishment as well

as administrative justification” and that the defendant was therefore subject to the Wolff

standard); id. at 188 (affirming district court decision noting that despite the “formal


                                                 10
characterization of [a certain administrative] status as a non-punitive safety measure,” the

resulting sanctions had “a severe and deleterious effect on pretrial detainees tantamount to

punishment”). As such, the plaintiff may be entitled to the protections set forth in Wolff.

However, even if his placement was only for administrative reasons, and thus subject to the less-

stringent procedures set forth in Hewitt, the plaintiff has alleged that he did not receive a hearing

or proceeding of any kind to determine whether he should be placed in the SRG Program.

Absent knowledge or notice that the disciplinary hearing was also a classification hearing, it is

apparent that the plaintiff did not have an opportunity to defend against the change in his

classification. The court concludes that the plaintiff has stated a plausible procedural due

process claim with regard to his placement in the SRG Program. That claim will proceed against

Lieutenant King, Warden Erfe, Director Whidden and Counselor Supervisor Aldi in their

individual capacities.

       D.      Procedural Due Process – Periodic Reviews

       The plaintiff alleges that during his nine-month confinement in the SRG Program at

Corrigan, Warden Erfe, Director Whidden and Counselor Supervisor Aldi failed to conduct any

periodic reviews of his status. In Hewitt, the Supreme Court held that "prison officials must

engage in some sort of periodic review of the confinement of [an] . . . inmate[s]” placed on

administrative segregation or detention to ascertain “whether [the inmate] remains a security

risk.” 459 U.S. at 477 n.9. These reviews are necessary to ensure that prison officials are not

using “administrative segregation . . . as a pretext for indefinite confinement of an inmate.” Id.

The Second Circuit has observed that the periodic reviews of an inmate’s placement in

administrative segregation are “flexible and may be based on ‘a wide range of administrative


                                                 11
considerations,’ including but not limited to observations of the inmate in Ad[ministrative] Seg,

‘general knowledge of prison conditions,’ misconduct charges, ongoing tensions in the prison,

and any ongoing investigations.” Proctor v. LeClaire, 846 F.3d 597, 609 (2d Cir. 2017) (quoting

Hewitt, 459 U.S. 477 n.9).

       The court concludes that the plaintiff has asserted facts to state a plausible procedural due

process claim relating to his continued confinement on administrative segregation status without

meaningful, periodic reviews. That claim will proceed against Warden Erfe, Correctional

Counselor Aldi and Director Whidden in their individual capacities.

                                             ORDERS

       The court enters the following orders:

       (1)     The Amended Complaint, [ECF No. 12], is also construed as a motion to reopen

the judgment, and the motion to reopen is GRANTED. The Clerk shall reopen the case. The

claims in the Amended Complaint, [ECF No. 12], are DISMISSED in part as follows: The

claims for damages against the defendants in their official capacities are DISMISSED pursuant

to 28 U.S.C. § 1915A(b)(2) and the Fourteenth Amendment procedural due process claim that

arises from the decision by Lieutenant King to find the plaintiff guilty of the disciplinary report

charging him with security risk group affiliation is DISMISSED pursuant to 28 U.S.C. §

1915A(b)(1). The Fourteenth Amendment procedural due process claim that arises from the

plaintiff’s placement in the SRG Program in 2015 will proceed against Lieutenant King, Warden

Erfe, Director Whidden and Counselor Supervisor Aldi in their individual capacities and the

Fourteenth Amendment procedural due process claim that arises from the plaintiff’s continued




                                                 12
confinement in the SRG Program without meaningful, periodic reviews will proceed against

Warden Erfe, Director Whidden and Counselor Supervisor Aldi in their individual capacities.

       (2)     Within twenty-one (21) days of this Order, the Clerk shall verify the current work

addresses of Lieutenant King, Warden Erfe, Director of Security Christine Whidden and

Counselor Supervisor John Aldi and mail a copy of the amended complaint, this order and a

waiver of service of process request packet to each defendant in his or her individual capacity at

the confirmed addresses. On the thirty-fifth (35th) day after mailing, the Clerk shall report to the

court on the status of each request. If any defendant fails to return the waiver request, the Clerk

shall make arrangements for in-person service by the U.S. Marshals Service and that defendant

shall be required to pay the costs of such service in accordance with Federal Rule of Civil

Procedure 4(d).

       (3)     Defendants King, Erfe, Whidden and Aldi shall file their response to the amended

complaint, either an answer or motion to dismiss, within sixty (60) days from the date the notice

of lawsuit and waiver of service of summons forms are mailed to them. If the defendants choose

to file an answer, they shall admit or deny the allegations and respond to the cognizable claims

recited above. They may also include all additional defenses permitted by the Federal Rules.

       (4)     Discovery, pursuant to Federal Rules of Civil Procedure 26 through 37, shall be

completed within six months (180 days) from the date of this order. Discovery requests need not

be filed with the court.

       (5)     All motions for summary judgment shall be filed within seven months (210 days)

from the date of this order.




                                                 13
       (6)     The Clerk shall send a courtesy copy of the amended complaint and this order to

the Connecticut Attorney General and the Department of Correction Legal Affairs Unit.

       (7)     If the plaintiff changes his address at any time during the litigation of this case,

Local Court Rule 83.1(c)2 provides that he MUST notify the court. Failure to do so can result in

the dismissal of the case. The plaintiff must give notice of a new address even if he is

incarcerated. He should write “PLEASE NOTE MY NEW ADDRESS” on the notice. It is not

enough to just put the new address on a letter without indicating that it is a new address. If the

plaintiff has more than one pending case, he should indicate all of the case numbers in the

notification of change of address. The plaintiff should also notify defendants or defense counsel

of his new address.



       SO ORDERED at Hartford, Connecticut this _16_ day of __April__, 2019.

                                              /s/ MICHAEL P. SHEA____________
                                              Michael P. Shea
                                              United States District Judge




                                                 14
